Title: Statement on the Legal Action against Richard Johnson, 21 May 1804
From: Jefferson, Thomas
To: 


          
            Albemarle
          
          In the Washington Federalist of May 18. a person, well known here, has undertaken to give a report of an action at law lately tried in the district court of Charlottesville, wherein the President of the US. was pl. and one Johnson def. the tendency of this statement is to mislead the public by presenting one part only of proceedings at law, instituted for the establishment of a right to lands, in contest between the parties; and so much only of that part of the proceedings as looked favorably for the def. on that spirit which can excite men to enter the sanctuary of private concerns, and display them before the public with all the colourings of falsehood and malice, to pry into the transactions of private life, not to seek for truths, but for incidents which, by the distortion of some, and suppression of other circumstances may be imposed on the world for truths, I shall make not a single observation. the public are sensible that it is their esteem and confidence in the Pr. which draw on him this unrelenting persecution from a party whose views and conduct are before them, and who finding no resource in his official proceedings, which are known to the public, resort to those which are private and unknown, & can therefore be misrepresented. having been present at the trial beforementioned, and particularly attentive to it, I will give a brief and faithful statement of the outlines of the whole case.
          It appeared that the father of the pl. had sold an hundred acres part of 400. acres of land to a person of the name of Spiers who lived adjacent to it; and in his will dated 1757 directed his executors to make a conveyance of it. whether the conveyance was witheld on their part, or never sollicited by Spiers under a consciousness that it had not been paid for, did not appear. no application was pretended to have been ever made to the pl. for a conveyance. the purchaser died. his son William treated with the pl. for a sale of the lands, but before a conclusion he conveyed his right to his son John Spiers sold the adjacent lands on which his father had lived and removed to Carolina. no further step was taken in this business till 1790. after the return of the pl. from Europe which was 33. years after the death of the testator; when John Spiers applied to the pl. informed him of the conveyance by his father, which however had been accidentally lost, but would, as he said, be renewed by his father whenever desired, and offered to sell the lands to him. after some exchange of propositions, the purchase was concluded for the sum which the father had offered to take, & interest on that sum from the date of the offer to the present day, with a relinquishment of upwards of 30. years quitrents and taxes, which had been paid by the pl. the price was paid and a conveyance executed. a tenant of the name of Sneed had been settled on the 400. acres by the father of the pl. who had continued on it between 20. & 30. years rentfree, and had raised a family on it, one of whom was a son of the name of John. this son, after the pl’s purchase from John Spiers, went to Carolina, to Spiers the father, represented to him that the lands were still in possession of the pl. and proposed to purchase them. the mother, who heard the proposition, reminded her husband that he had given the lands to their son John, & ought not to sell them again. but Sneed offering to give him 50. D. for the chance only of recovering them from the pl. he accepted the offer & executed a deed. on Sneed’s return he sold the lands to the def. Johnson, who, with full knolege of the whole transaction, brought a suit in the Chancery court of Richmond to compel the pl. to make a conveyance. he was immediately warned that, knowing as he and Sneed did, the pl’s prior purchase & possession, if they persevered in a combination so fraudulent & unwarrantable, the pl. would not be merely defensive, but would put into exercise all the means of opposition which the laws had given him, & particularly would enforce that statute of the Virginia legislature which makes it penal to disturb the titles of persons in possession of lands, by buying and selling pretended rights to them from persons not in possession. that the possession had never been out of the pl. was notorious not only by the occupation of his tenant Sneed, but by constant paiment of taxes and repeated legal processionings by neighbors, named by the court as usual: and their deeds on record were proofs of their having bought and sold. they persevered. the pl. then brought a cross suit in the chancery of Richmond to establish the deed from Wm. Spiers the father to his son John, and to vacate the fraudulent conveyances to Sneed & Johnson: and on the proceedings in this suit all the preceding facts were fully & regularly established. but all these are carefully kept out of view by this faithful reporter. he finds it answer his purpose better to say nothing about the pl’s right to the land by prior purchase. he is silent as to the fraudulent proceedings of Sneed and Johnson. he would rather it should be believed that the pl’s opposition proceeded from sheer unwillingness to part with what his father had sold. to represent him as a mere common informer, he says not a word but of the penal actions which, as had been notified to Johnson, were brought at the same time in the district court of Charlottesville against him & Sneed for the offence of buying and selling lands, the prior right & possession of which were in the pl. it had certainly been believed that the law being explicit, and the evidence of it’s breach recorded in the same court, under their own hands, no jury would undertake to find a verdict directly in the face of both law & fact. but the proceedings in the court of Chancery having in view a different object from that of the action at law in Charlottesville, the whole case could not, by the rules of the court be given in evidence before the juries. they could not therefore couple the equity of the suit in Richmond with the strictness of that in Charlottesville. they viewed the latter prosecution, not as a part of the general means which the law had given the pl. for maintaining his right, but as an insulated proceeding to recover a penalty. the 1st. & 2d juries, altho’ they saw that both the law & fact were palpable, & were so advised by the judges, could not, in their repugnance to penal actions, agree on a verdict. the 3d. found for the def. altho equally counselled by the judge, whom our reporter states to be a federalist & therefore without prejudices in favor of the pl.) that their verdict was in the face of both law & fact. no reflection is meant to be cast on them for so doing. they doubtless, in opposition to the admonitions of the judge, and to the terms of their oath which were that they should decide ‘according to law and evidence,’ were persuaded to believe that they might find ‘against law and evidence,’ if they disapproved of the law. and it remains to be seen whether in the trial between the same pl. & Sneed, not yet come on, another jury can be found who shall be equally made to believe they have a power to dispense with law & evidence. certainly this is the first time we have seen a federal partizan take the side of a jury against the judge, and a federal judge too; and we congratulate the jury on their coincidence of sentiment with their new friends. yet knowing them well, I think they will themselves be led to doubt of their former views of this subject, and to exclaim with the Psalmist ‘Lord what have I done that the wicked should praise me?’
          This candid reporter seems to have viewed the case of Naboth, as he has done that of Johnson, all on one side. Naboth was unwilling ‘to give up the inheritance of his fathers.’ while ‘two men, sons of Belial’ rose up against him to wrest it from him by fraud and falsehood. the public will apply this authority more impartially than this false Tishbite has done.
          In imitation of our reporter I shall add that any one who doubts the correctness of the facts herein stated, may find them established in the records of the Chancery in Richmond. before that court the question of right will be finally decided, and by a judge to whose integrity and science all hearts & heads subscribe.
          An apology is due to the public, and still more to the President for carrying into a public paper, matters of mere domestic concern. but it should come from him who first entered that field with them. if they are to be communicated to the public at all, it should be in all their truth.
          
            A Bystander.
          
          
            May 21. 04
          
        